DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
In view of the appeal brief filed on 08/31/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 13, 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (US 2015/0378391) and further in view of Geva et al. (US 2004/0092183).
	Regarding claim 10, Huitema discloses a flexible electronic device comprising a flexible display (4102), flexible support structure (4106; instant bend limit layer) and interlayer (4104; instant backing film), the interlayer and support coupled to the flexible display (Fig. 59). The flexible display being foldable (0010). The support structure being present to prevent the flexible display from being bent or curved beyond its minimum bending radius (0027) and configured to increase the stiffness non-linearly when the foldable display is bent to a radius of curvature less than the limit radius (0011-0012).
	Huitema does not expressly teach the limit radius being less than 10 mm. However, Huitema teaches that it is known in the art that a flexible display has a minimum bending radius which is based on the details surrounding the manufacture of the display and that bending beyond this minimum bend radius one or more of the layers can delaminate, buckle or crack or otherwise damage the display (0005). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the limit radius for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).’
	Huitema further teaches the device including an interlayer film (4104; backing film) coupled to the display (4102) (Fig. 59). While teaching the interlayer including one or more layers (0309), does not teach an interlayer comprising a first layer and second layer as claimed.
Geva, in the analogous field of fiber-reinforced films (0002), discloses a composite comprising at least two distinct monolayers (10 and 12) bonded to each other by an elastomeric matrix (14) and the fibers in one monolayer being aligned in different directions (0025, Fig. 1).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interlayer of Huitema to comprise a first and second monolayer including unidirectional fibers in a matrix wherein the fibers in the first and second layer are oriented in a first and second direction which are nonparallel to each other, as taught by Geva, to strengthen the article while avoiding increasing the weight (0014).
	Geva does not disclose expressly disclose a thickness of the monolayer films, however teaches that thickness is one factor used to determine the desired level of ballistic resistance as well as materials within each layer (0052). As there is no evidence indicating the thickness of the first and second layer are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 11, as can be seen from Fig. 28 for example, the support substrate may include a plurality of segments (66) attached to a film (65) and are physically separated from each other when the radius of curvature of the foldable display is greater than the limit radius and are in physical contact with neighboring segments when the radius of curvature of the display is less than or equal to the limit radius (Fig. 28-29).
	Regarding claim 13, Huitema teaches the support including spacers or bars between segments to limit the bending or flexing motion of the flexible support (0185) including having a different stiffness from the support (0186), thus teaching inclusion of a material whose stiffness changes non-linearly in response to a strain in the material exceeding a threshold value.
	Regarding claim 19, Geva teaches the first fibers being oriented 90o to the second fibers (0025).
	Regarding claims 23, Geva teaches a third layer bound to the second layer wherein the second layer is between the first and third layer (Fig. 2A-B). The third layer including unidirectional fibers embedded in a matrix, and having a fiber direction which is nonparallel to the direction of the second fibers (0032).
	Geva does not disclose expressly disclose a thickness of the monolayer films, however teaches that thickness is one factor used to determine the desired level of ballistic resistance as well as materials within each layer (0052). As there is no evidence indicating the thickness of the first and second layer are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 24, Geva teaches the first and third fibers being substantially parallel in direction to each other (Fig. 2, 0026).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Geva as applied to claim 10 above and further in view of Siahaan et al. (US 2015/0174854).
	Regarding claim 12, modified Huitema discloses the limitations of claim 10 as discussed above. Huitema does not disclose the substrate including a plurality of low stretch fibers.
	Siahaan, in the analogous field of fiber reinforced structures (0002), teaches a band (100; substrate) comprising an outer layer and inner layer of fibers (0038).
	A person of ordinary skill in the art would have found it obvious for the flexible support of modified Huitema to include a plurality of fibers, as taught by Siahaan, to provide a means for manipulating the aesthetics of the outer substrate layer without changing the original aesthetic values for the outer substrate (0039).
	Given the flexible substrate of Huitema is present to prevent the flexible display from being bent or curved beyond its minimum bending radius (0027) and configured to increase the stiffness non-linearly when the foldable display is bent to a radius of curvature less than the limit radius (0011-0012), the fibers in the structure of Huitema in view of Siahaan would necessarily be arranged in the substrate such that when the radius of curvature of the display is greater than the limit radius the distance between ends of each fiber in a plane of the substrate is less than the length of the fiber and when the radius of curvature is less than or equal to the limit radius the distance between ends of each fiber in a place of the substrate would be approximately equal to the length of the fiber.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Geva as applied to claim 10 above and further in view of Oboodi et al. (US 2010/0213002).
	Regarding claim 14, modified Huitema discloses the limitations of claim 10 as discussed above. While Geva teaches the addition of more than one type of fiber (0050), Geva does not teach the fibers including a ceramic material.
	Oboodi, in the analogous field of fiber reinforced composites (0007) discloses fibers which are ceramic material (0021).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for monolayers of modified Huitema to include ceramic material fibers as taught by Oboodi, to allow exposure to higher temperatures (0021).

Claims 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Geva as applied to claim 10 above and further in view of Liu et al. (WO 2014166859) with evidentiary references Aramid HPM (aramid.com/zylon-pbo/) and Hexcel Aramid Fiber Reinforcements (hexcel.com/products) accessed 10/6/2021.
	Regarding claim 15, modified Huitema discloses the limitations of claim 10 as discussed above. Huitema further teaches the display comprising an OLED (0005), as all materials have a coefficient of thermal expansion, the OLED of Huitema would necessarily have a first coefficient of thermal expansion.
	Modified Huitema does not disclose a weighted average coefficient of thermal expansion of the unidirectional first fibers in the first layer being within 25% of the first coefficient of thermal expansion.
	Liu, in the analogous field of fiber reinforced composites for displays (page 1, lines 1-5), teaches that a large coefficient of thermal expansion mismatch between inorganic transistor layers and substrate layers will result in severe stress and even tracking in the TFT layers (page 1, lines 28-30). Thus, teaching adjusting the CTE mismatch to be low so that stress is not provided in the composite article.
	Based on the disclosure of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the CTE of the unidirectional first fibers, including within the claimed range of 25% of the first coefficient of thermal expansion, for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 16, Geva discloses wherein the fibers of the first layer includes different materials (0064). Geva teaches wherein fibers may be formed of poly-p-phenylene benzobisoxazole and aramid (0068) which as evidenced by Aramid HPM and Hexcel, respectively, have different coefficient of thermal expansions.
	Regarding claim 18, Liu teaches a CTE of less than 40 ppm/K (page 4, lines 20-23), overlapping the claimed greater than 7 ppm/K.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Geva in view of Liu as applied to claim 16 above and further in view of Chabba et al. (US 2010/0293691).
	Regarding claim 17, modified Huitema discloses the limitations of claim 16 as discussed above. Modified Huitema does not disclose the fibers including ceramic and carbon fibers.
	Chabba, in the analogous field of fiber reinforced multilayer films (0001), discloses a polymeric trauma reducing layer comprising reinforcing fibers including carbon fibers and ceramic fibers (0021).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fibers of the first monolayer of modified Huitema to include carbon and ceramic fibers as taught by Chabba, as these have a high tensile modulus and strength and high energy absorption (0021).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of Geva as applied to claim 10 above, and further in view of Wilenski et al. (US 2013/0337222).
	Regarding claim 20, modified Huitema teaches the limitation of claim 10 as discussed above. Geva further teaches fibers of a circular cross-section (Fig. 1-2) however does not teaches a suitable diameter of the first and second fibers.
	Wilenski, in the analogous field of fiber-reinforced films, teaches fibers in a first and second layer having a general circular cross-sectional shape (0040) and having a diameter of 100 nm or less (0009), overlapping the claimed diameters of less than about 12 µm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fibers of Geva to have a diameter of 100 nm or less, as taught by Wilenski, to improve the optical and/or ballistic performance of the composite (0036)
	Regarding claims 21 and 22, Geva does not teach an average spacing between adjacent fibers being greater than two times or greater than five time the diameter of the first fibers.
	However, Wilenski teaches fiber spacing affects the optics of the composite and teaches (0040). A person of ordinary skill in the art, given the disclosure of Wilenski would have found it obvious that the fiber spacing is a result effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 

Response to Arguments
Applicant argues that Geva fails to disclose the claimed monolayer of unidirectional fibers as the fibers are not part of a film but part of a textile material and the claimed monolayer are not tightly packed as would not necessary in ballistic armor.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Geva is directed to the field of ballistic resistant composite materials comprising two distinct types of polymeric fibers and a plurality of monolayers (0002). 	Geva is a teaching reference used to teach a structure of a fiber-reinforced film. While Geva does not disclose all the features of the present claimed invention, as Geva is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept, namely a composite comprising at least two distinct monolayers bonded to each other by an elastomeric matrix the fibers in each monolayer being aligned in different direction, and in combination with the primary reference, discloses the presently claimed invention.
	It is noted that applicants argument that Geva does not teach spaced apart fibers is not claimed until claim 21. Here Geva is not relied upon for a teaching of fiber spacing, nor is it agreed that Geva requires any specific spacing. Geva merely teaches that the fibers may be formed felted, knitted or woven (0065) but does not require this.

Applicant argues that Geva fails to disclose a thickness of the first layer and that it would not have been obvious to have optimized the thickness of the first layer of Geva to be less than 25 µm as the smallest fiber disclosed is 10g/denier and that examiner has failed to provide an explanation as to why it would have been routine optimization and/or why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.
	First it is noted that the value applicant argues for the fiber diameter is equated to a property of tenacity, thus a full reading of paragraph 45 teaches that the polymeric fiber has the following attributes: a tenacity of about 10 g/denier... The teachings of paragraph 45 relate to the strength of the fiber (tenacity, tensile modulus, or energy to break). It is further unclear what material applicant has used to calculate that 10g/denier is equivalent to a fiber diameter of approximately 1.2 mm. Going to the website provided by applicant the only materials are polyester and polypropylene, however the fiber composition disclosed in Geva does not include either of these polymers (0020). In regards to optimization of the thickness, it is noted that Geva teaches that thickness is one factor used to determine the desired level of ballistic resistance as well as materials within each layer (0052). Thus, this provides an explanation of why a person of ordinary skill, with a reasonable expectation of success would have found it obvious to have optimized the thickness of the layer.

Applicant argues that Geva is not analogous art.
	It is noted that the technical field as defined in the specification see paragraph 0002, states that the description related to thin film materials and in particular to monolayer fiber-reinforced films. Geva teaches a monolayer fiber-reinforced film and thus is analogous art.

Applicant argues that Geva is related to antiballistic articles and that adding the material designed to stop bullets would do nothing more than add cost or complexity of the device of Huitema and thus the combination is evidence of hindsight bias.
	Geva teaches that cost is reduced in their invention while improving the ballistic resistance (0057). Thus, is it not agreed that the cost would be increased. Moreover, Huitema already teaches that the interlayer may include more than one layer (0322), provides cushioning, as well as reducing/eliminating local variations in the bending radius. The composite of Geva does not introduce complexity or a complete redesign of the interlayer of Huitema. Geva merely provides a suitable structure which has similar properties of the interlayer of Huitema.

Applicant argues in regards to claim 13 that Huitema does not have a flexible support having a different stiffness form the support.
	As discussed in the interview on 01/04/2022 the examiner cited the wrong Huitema reference. This has been updated in the rejection above. Huitema (US 2015/0378391) clearly teaches these features in 0185 and 0186.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781